Butler, D. J.
The claim is for freight for carrying cork-wood. The defence set up is (1) short delivery; (2) unwarranted cutting of *784bales; and (3) failure to deliver in “good order and condition. No question of law is involved; and very little space need be occupied in discussing the facts.. An analysis of the testimony would require much time and labor, and be of little value. It is sufficient to say that, in the judgment qf the court, neither of the allegations is sustained.
Unless the master and mate have sworn falsely, all the cargo shipped was delivered; and there is nothing to justify a belief that they have sworn falsely. .
A fair construction of the contract (in the light of surrounding circumstances) seems to justify all the cutting of bales shown by the evidence. The object of cutting, and of the provision respecting it in the contract, was to provide for convenient stowage. It does not appear that any more bales were cut than was necessary for this purpose.
The obligation of the libellant, as respects delivery in “good condition,” was an obligation for proper stowage, and did not extend beyond a requirement to comply with the usual custom of stowing such a cargo. The weight of the evidence justifies a belief that this custom was complied with. While the testimony here is conflicting, and the respondent’s case was prepared with unusual care, and urged with much ability, a very patient examination has satisfied me that the weight of the evidence is with the libellant.
' A decree must be entered against the respondent for freight, with costs.